Case 1:19-cv-20598-JAL Document 1 Entered on FLSD Docket 02/14/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 COMPASS GROUP USA, Inc., by
 and through its Chartwells Division,
 a North Carolina Corporation,

        Plaintiff,

 v.                                                            Case No. 1:19-cv-20598


 THE VILLAGE YOUTH SERVICES,
 INC., a Florida Corporation,

       Defendant.
 ________________________________/


                                           COMPLAINT

        Plaintiff, Compass Group USA, Inc., by and through its Chartwells Division, sues

 Defendant, The Village Youth Services, Inc., and alleges:

                           PARTIES, JURISDICTION, AND VENUE

        1.      Plaintiff, Compass Group USA, Inc. (“Chartwells”) is a Delaware corporation

 with its principal place of business in Charlotte, Mecklenburg County, North Carolina.

        2.      Defendant, The Village Youth Services, Inc. (“Village Youth Services”), is a

 Florida corporation with its principal place of business in Miami Gardens, Miami-Dade County,

 Florida.

        3.      This Court has jurisdiction over the parties pursuant to 28 U.S.C. §1332(a)

 because Plaintiff and Defendant are citizens of different states.

        4.      The causes of action alleged herein are within the jurisdictional limits of the Court

 because Chartwells seeks to recover in excess of $75,000.
Case 1:19-cv-20598-JAL Document 1 Entered on FLSD Docket 02/14/2019 Page 2 of 5



        5.     Venue is proper in the Southern District of Florida because the Defendant’s place

 of business is in Miami-Dade County, Florida.

                                  GENERAL ALLEGATIONS

        6.     On or about June 27, 2018, Chartwells and Village Youth Services entered into a

 Summer Food Service Program Invitation for Bid and Contract (the “Contract”). Exhibit A.

        7.     The Contract had a Commencement date of June 14, 2018, and an expiration date

 of August 17, 2018.

        8.     Pursuant to the terms of the Contract, Chartwells would provide certain food

 services and meals to Village Youth Services as part of Village Youth Services’ summer

 program for children.

        9.     On page 36 of the Contract at Schedule C, Unit Price Schedule, certain pricing

 and specific minimum meal quantities that would be supplied were listed.

        10.    In the event that minimum meal quantities were not met, Village Youth Services

 would be required to pay “price adjustments” beyond the value of the meals actually provided to

 reach certain minimum charges.

        11.    The Contract states on page 8 at Scope of Services, Section K, “If [Village Youth

 Services] is reimbursed by the state as all components were delivered then [Chartwells] shall be

 paid by [Village Youth Services].”

        12.    Pursuant to the terms of the Contract, Chartwells provided all required meals and

 services to Village Youth Services.

        13.    According to representatives from the Florida Department of Agriculture and

 Consumer Services, full reimbursement has been provided by the State of Florida to Village

 Youth Services for all meals and services provided by Chartwells to Village Youth Services.

                                                 2
Case 1:19-cv-20598-JAL Document 1 Entered on FLSD Docket 02/14/2019 Page 3 of 5



          14.   Despite reimbursement from the State of Florida in full, Village Youth Services

 failed to make any payments to Chartwells for the period of July 30, 2018, through August 10,

 2018.

          15.   Moreover, Village Youth Services failed to meet the minimum meal quantities.

          16.   A total of $122,078.90 is due and owing from Village Youth Services to

 Chartwells under the terms of the Contract.

          17.   Chartwells has agreed to pay the undersigned its reasonable attorneys’ fees and

 costs.

          18.   Chartwells has complied with all the terms and conditions of the Contract.

          19.   All conditions precedent to maintaining this action have occurred, been excused,

 or otherwise been waived.

                                        COUNT I
                                   BREACH OF CONTRACT

          20.   Chartwells realleges paragraphs 1 through 19 as if fully stated herein.

          21.   Chartwells and Village Youth Services entered into the Contract wherein

 Chartwells would provide certain food services and meals to Village Youth Services as part of

 Village Youth Services’ summer program for children.

          22.   Village Youth Services materially breached the Contract by failing to pay all

 sums due thereunder.

          23.   Village Youth Services received full reimbursement from the State of Florida for

 all meals and services provided by Chartwells under the Contract.

          24.   Although Chartwells has made demand, Village Youth Services has failed and/or

 refused to pay all sums due under the Contract.


                                                   3
Case 1:19-cv-20598-JAL Document 1 Entered on FLSD Docket 02/14/2019 Page 4 of 5



        25.       As a direct result of Village Youth Services breach, Chartwells has been

 damaged.

        26.       Village Youth Services is indebted to Chartwells in the total sum of $122,078.90.

        27.       Chartwells has retained the undersigned counsel to represent it in this action and

 has agreed to pay such counsel a reasonable fee.

        WHEREFORE, Compass Group USA, Inc., by and through its Chartwells Division,

 respectfully demands judgment against The Village Youth Services, Inc. for $122,078.90,

 prejudgment interest, for its attorneys’ fees and costs and any other relief that this Court deems

 just and proper.

                                           COUNT II
                                      UNJUST ENRICHMENT

        28.       This count is plead in the alternative to Count I.

        29.       Chartwells realleges paragraphs 1 through 5, 13 through 15, 17 and 19 as if fully

 stated herein.

        30.       Chartwells, by virtue of providing meals to Village Youth Services, conferred a

 benefit upon Village Youth Services.

        31.       Village Youth Services was aware of and accepted the benefit.

        32.       Village Youth Services received full reimbursement from the State of Florida for

 all meals and services provided by Chartwells.

        33.       It would be inequitable for Village Youth Services to retain the benefit provided

 by Chartwells.

        WHEREFORE, Compass Group USA, Inc., by and through its Chartwells Division,

 respectfully demands judgment against The Village Youth Services, Inc. for damages,


                                                    4
Case 1:19-cv-20598-JAL Document 1 Entered on FLSD Docket 02/14/2019 Page 5 of 5



 prejudgment interest, for its attorneys’ fees and costs and any other relief that this Court deems

 just and proper.

        DATED this 14th day of February 2019.



                                               /s/ James S. Myers
                                              James S. Myers
                                              Florida Bar Number: 64246
                                              jmyers@mdmc-law.com
                                              Stephanie Johnson
                                              Florida Bar Number: 1007698
                                              sjohnson@mdmc-law.com
                                              McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                              Fifth Third Center
                                              201 East Kennedy Boulevard, Suite 815
                                              Tampa, Florida 33602
                                              Ph: 813-285-5520
                                              Fax: 813-488-1183
                                              Attorneys for Plaintiff




                                                 5
